Citation Nr: 1539509	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  05-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected right hip and right knee disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board previously denied the appeal in March 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the Board's decision and remanded the appeal in an April 2011 Memorandum Decision.  The Board again remanded the appeal in September 2011, October 2012, and February 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lumbar spine disability is at least as likely as not aggravated beyond its natural progression by service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a lumbar spine disability due to his service-connected right knee disability.  See August 2015 Informal Hearing Presentation (IHP); December 2014IHP; August 2012 IHP; September 2009 Substantive Appeal; January 2009 Statement; January 2009 IHP; August 2008 IHP; May 2003 Statement.

Service connection may be granted on a secondary basis where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in the severity of, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The aggravation or increase in the severity of a nonservice-connected disability cannot be due to the natural progress of the nonservice-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current diagnoses related to the lumbar spine:  degenerative disease, mechanical low back pain, osteoporosis, osteopenia, and paresthesias.  See March 2015 VA Treatment Records; January 2010 VA Treatment Records; January 2005 VA X-Ray; April 2000 VA MRI; February 2000 VA X-Ray; September 1998 Daviess County Hospital MRI.  

The Veteran is competent to report that he has had right knee symptoms since service, which later worsened, and that his lumbar spine and low back symptoms increased in severity approximately when his right knee disability worsened.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  His reports are also credible and entitled to great probative weight, as they are largely internally consistent and consistent with contemporaneous treatment records, which reveal that he did not complain of or seek treatment for a lumbar spine disability until his right knee disability had worsened to the point that arthroscopic surgery was recommended.  See September 1998 Daviess County Hospital MRI (identifying lumbar spine degenerative changes); July 1999 Dr. Cha Treatment Records (recommending an arthroscopic lateral release on the right knee to stabilize the right leg and prevent recurring twisting injury to the lower back); January 2002 Dr. Ward Treatment Record (reporting low back pain, becoming progressively worse over the prior 10 years).  

The Veteran is not, however, competent, to provide a medical opinion regarding whether his lumbar spine disability was proximately due to or aggravated by his right knee disability.  The issue is medically complex, involving multiple systems in the body, and requires specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Medical practitioners are competent to provide such opinions; however, the record contains conflicting evidence regarding whether these diagnoses are proximately due to or aggravated in severity beyond what would be due to their natural progression by the Veteran's service-connected right knee disability.  See October 2015 Independent Medical Opinion (noting that opinions in the claims file, including several from orthopedists and orthopedic surgeons, differed).

Several medical practitioners opined that the Veteran's lumbar spine diagnoses are not related to or aggravated by his service-connected right knee or hip disabilities.  

In December 2001 VA treatment records, a practitioner opined that reports of increasing low back pain over prior four month were very unlikely due to favoring the right leg.  The rationale was that the back pain was also on the right side of the body.  

The December 2001 VA examiner opined that the Veteran's lumbar spine degenerative changes were very unlikely associated with the right knee injury.  The rationale was that they were on the same side of the body.  The December 2001 VA examiner also indicated that, while unlikely, an association between the lumbar spine disabilities and the right knee disability due to favoring the right leg was possible.

In October 2011, a VA examiner opined that the Veteran's lumbar spine disability was more likely due to his employment history, osteoporosis, and obesity.  The rationale was that there was no evidence in medical literature that a knee or hip injury resulting in gait change would cause degenerative disc disease; osteoarthritis was universally age-related; and post-separation from service the Veteran had many other risk factors or low back problems, including being overweight, working as a manual laborer, and osteoporosis.  

In October 2014, Independent Medical Examiner Dr. Cohen opined that the Veteran's knee injury did not cause structural changes or a pain syndrome in the lower back.  The rationale was that the Veteran did not complain of back pain until approximately 2000, many decades following his initial right knee injury he worked for the United States Post Office for many years without any restrictions or complaints prior to his employment, despite having had an altered gait for years; it is possible he could have had small nodes or Sherman's Disease from childhood that caused wedging and predisposed him to severe degenerative changes; and no medical or scientific evidence shows that an antalgic gait can change the muscles in the back or be a pre-requisite to degenerative disc disease of the lumbar spine or aggravate a pre-existing degenerative lumbar problem.  

The VA medical providers and examiners, as well as independent medical examiner Dr. Cohen, are competent to provide their opinions, and their opinions are credible and entitled to great probative weight.  The October 2011 VA examiner and Dr. Cohen both reviewed the Veteran's claims file and provided detailed medical histories and rationales.  

Several other medical providers, however, opined that the Veteran's lumbar spine diagnoses were the result of or were aggravated or exacerbated by the Veteran's right knee disability.  

In February 2004 and July 2005, private physician Dr. Hancock opined that the Veteran's back problems were aggravated by his service-connected right knee disability.  No rationales were provided.  

In March 2004, July 2005, and February 2006, private physician Dr. Cullen opined that the Veteran's lumbar spine injuries were at least as likely as not related to or aggravated by the Veteran's right knee disability.  The combined rationale was that a biomechanical evaluation revealed that his right knee pain had led to chronic pain in his low back and the Veteran did not recall any history of trauma to his low back or falls or landings on his tailbone.  

In December 2004, private physician Dr. Calderazzo opined that the Veteran's right knee disability led to his chronic low back pain.  The rationale was that the Veteran's orthopedic symptomatology was unilateral and right-sided and, while the Veteran had osteoarthritis, the process was accelerated on his right side due to the chronic deformity of the knee and the compensatory gait that developed to alleviate pain.  

The January 2005 VA examiner opined that the Veteran's lumbar spine disability was at least as likely as not exacerbated by his right knee condition.  The rationale was that it was mechanical in nature.  

January 2006 VA treatment records note that, while having osteoarthritis is consistent with the Veteran's age, it is at least as likely as not that the Veteran's knee condition had exacerbated his back pain.  No clear rationale was provided.

In January 2009, private physician Dr. Baki opined that the Veteran's low back pain and tenderness was likely secondary to osteoarthritis due to trauma to his knee.  No rationale was provided.

The private physicians, January 2005 VA examiner, and January 2006 VA medical provider are competent to provide their opinions, and their combined opinion is credible and entitled to probative weight.  While each opinion was accompanied by a clear rationale, the overall combined opinion-that the Veteran's right knee disability aggravated his lumbar spine problems-was supported by a combined rationale-the Veteran's low back symptoms were exacerbated by changes to his gait and movements to favor his right knee or right leg.  

The Board gives more probative weight to the combined opinion of the private physicians and January 2006 VA medical provider, as they appear to be more consistent with the medical evidence of record and the Veteran's reported medical history.  In particular, that the Veteran reported in medical records that the onset of his increased low back pain occurred around the same time that his right knee disability appeared to worsen, leading Dr. Cha to recommend a surgical procedure to prevent recurrent injury to the back.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Accordingly, the Board resolves all reasonable doubt in favor of the Veteran to find that his lumbar spine disability was aggravated beyond its natural progression by his service-connected right knee disability.  


ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


